Case: 4:20-cr-00053-HEA-JMB Doc. #: 2 Filed: 01/22/20 Page: 1 of 1 PageID #: 4
                                                                                     FILED
                                                                                   JAN 2 2 2020
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                       U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF MO
                                   EASTERN DIVISION                                   ST. LOUIS

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )
                                                      )        4:20CR00053 HEA/JMB
EUGENE LEE,                                           )
                                                      ).
                       Defendant.                     )

                                          INDICTMENT

                                           COUNT ONE

The Grand Jury charges that:

      On or about December 8, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                          EUGENE LEE,

the Defendant herein, knowingly possessed a fire.arm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,

and the firearm previously traveled in interstate or foreign commerce during or prior to being in

defendant's possession.

      In violation of Title 18, United States Code,' Section 922(g)(l).


                                                              A TRUE BILL


                                                              FOREPERSON
JEFFREY B. JENSEN
United States Attorney



JOHN BIRD, #37802(MO)
Assistant United States Attorney
